Exhibit 10.1

 

LOGO [g22337image1.jpg]

 

SEPARATION AGREEMENT AND RELEASE

 

The parties to this Separation Agreement and Release (Agreement), dated April
20, 2005, are Planar Systems, Inc. (Employer or Planar), and Scott Hildebrandt
(Employee).

 

RECITALS

 

A. Employee’s employment will terminate, effective May 10, 2005.

 

B. Employee elects to receive severance pay and related benefits under this
Agreement under the terms and conditions set forth below.

 

Therefore, in consideration of the mutual promises set forth below, the parties
agree as follows:

 

1. Employment Termination. Employee’s employment with Employer is hereby
terminated, effective May 10, 2005 (Separation Date).

 

2. Payment. Employee will receive all accrued wages owing through the last date
of employment on the Separation Date. As consideration for this Agreement,
Employee shall receive an additional 6 months base salary ($125,000.00), payable
upon the later of expiration of the revocation period set forth in paragraph 7,
or the Separation Date. PTO accrued and unused at time of separation will be
paid to the maximum of 200 hours, per Company policy. Employer will withhold
taxes on this amount in accordance with all applicable local, state and federal
laws.

 

3. Health Insurance. Employee’s coverage under Employer’s health insurance plan
ends on May 31, 2005. If eligible, Employee may continue full health insurance
benefits for himself as provided under federal COBRA regulations. Employee is
responsible for all payments under COBRA for continuation of health insurance
benefits. The Termination Benefits memo attached provides more detail.

 

4. Outplacement. Employer shall sponsor executive outplacement support through
Right Management Consultants, of Portland. Arrangements for this program are to
be made through Linda Johnston. Alternatively, Employee shall receive a lump sum
payment of $6,000.00 for the purposes of making his own arrangements for such
services.

 

5. Employee Pension and Retirement Plans. Employee shall be entitled to
Employee’s rights under Employer’s benefit plans as such plans, by their
provisions, apply upon Employee’s termination.

 

6. General Release. In consideration of the benefits provided in this Agreement,
Employee releases Employer, its directors, officers, agents, employees,
attorneys, insurers, related corporations, successors and assigns, from any and
all liability, damages or causes of action, whether known or unknown, whether in
tort, contract, or under state or federal statute. Employee understands and
acknowledges that this release includes, but is not limited to any

 

Page 1 – SEPARATION AGREEMENT AND RELEASE O4



--------------------------------------------------------------------------------

claim for reinstatement, reemployment, attorney fees or additional compensation
in any form, and any claim, including but not limited to those arising under the
Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Post Civil War Civil Rights Act (42 U.S.C. 1981-88), the
Equal Pay Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Americans with Disabilities Act, the Vietnam Era
Veterans Readjustment Assistance Act, the Fair Labor Standards Act, the Family
Medical Leave Act of 1993, the Uniformed Services Employment and Re-employment
Rights Act, the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA),
the Employee Retirement Income Security Act of 1974 (ERISA), Executive Order
11246, as amended, and the civil rights, employment, and labor laws of any state
and any regulation under such authorities relating to Employee’s employment or
association with Employer or the termination of that employment and association.
In consideration of the covenants provided in this Agreement, Employer releases
Employee from any and all liability, damages, or causes of action, whether known
or unknown, whether in tort, contract, or under state or federal statute.

 

7. Release of Rights under Older Workers’ Benefit Protection Act. In accordance
with the Age Discrimination in Employment Act and Older Workers’ Benefit
Protection Act (collectively, the “Act”), Employee acknowledges that (1) he has
been advised in writing to consult with an attorney prior to executing this
Agreement; (2) he is aware of certain rights to which he may be entitled under
the Act; (3) as consideration for executing this Agreement, Employee has
received additional benefits and compensation of value to which he would
otherwise not be entitled, and (4) by signing this Agreement, he will not waive
rights or claims under the Act which may arise after the execution of this
Agreement. Employee acknowledges that he has been given a period of at least 21
days from April 20, 2005 to consider this offer. Employee acknowledges in the
event he has not executed this Agreement by May 11th, 2005 the offer shall
expire. Employee further acknowledges that he has a period of seven days from
the date of execution in which to revoke this Agreement by written notice to
Linda Johnston, Director of Human Resources. In the event Employee does not
exercise his right to revoke this Agreement, the Agreement shall become
effective on the date immediately following the seven-day waiting period
described above.

 

8. Return of Planar Property. Employee agrees that on May 10, 2005 Employee
shall return to Employer all property belonging to Employer, including, but not
limited to keys, credit cards, telephone calling card, files, records and
computer access codes. Employee may retain his computer hardware after it has
been returned to IT for deletion of all Planar software and data.

 

9. Confidentiality. Employee acknowledges that at the outset of his employment
at Employer, he entered into a Confidentiality and Proprietary Rights Agreement.
Employee recognizes and reaffirms his remaining obligations under the
Confidentiality and Proprietary Rights Agreement, notwithstanding the
termination of his employment.

 

10. Non-solicitation. Employee agrees that for a period of 12 months from the
Separation Date, Employee shall not (i) directly or indirectly solicit business
from any person or entity which then is or was a Planar customer, client or
prospect during the twelve (12) months prior to the Separation Date, or
otherwise induce any such person or entity, as the case may be, to leave the
employment of the Planar or cease or reduce their business relationship with the
Planar; (ii) directly or indirectly hire or use the services of any then current
employee of Planar; or (iii) aid others in doing anything described in either
(i) or (ii) of this paragraph, whether as an employee, officer, director,
shareholder, partner, consultant or otherwise. For purposes of this

 

Page 2 – SEPARATION AGREEMENT AND RELEASE O4



--------------------------------------------------------------------------------

paragraph, the term “solicit” includes (i) responding to requests for proposals
and invitations for bids, (ii) initiating contacts with customers, clients, or
prospects of Planar for the purpose of advising them that Employee is no longer
employed by Planar and is available for work that is competitive with the
services offered by Planar, and (iii) participating in joint ventures or acting
as a consultant or subcontractor or employee of others who directly solicit
business prohibited by this Agreement. The terms “Planar client” and “Planar
customer” include any parent corporation, subsidiary corporation, affiliate
corporation or partner or joint venture of a client or customer. “Planar
prospect” means any person or entity to whom Planar has submitted a bid or
proposal within the then immediately preceding six (6) months.

 

11. Non-competition. Employee agrees that for a period of 12 months from the
Separation Date, Employee shall not directly or indirectly compete (defined
below) with Planar anywhere Planar is doing or planning to do business or could
reasonably have been known by the Employee to be planning to do business.
“Compete” means directly or indirectly: (i) have any financial interest in, (ii)
join, operate, control or participate in, or be connected as an officer,
employee, agent, independent contractor, partner, principal or shareholder with
(except as holder of not more than five percent (5%) of the outstanding stock of
any class of a corporation, the stock of which is actively publicly traded) or
(iii) provide services in any capacity to those participating in the ownership,
management, operation or control of, and/or (iv) act as a consultant or
subcontractor to, a Competitive Business (defined below). “Competitive Business”
means any corporation, proprietorship, association or other entity or person
engaged in the sale, production and/or development of products or the rendering
of services of a kind similar to or competitive with that sold, produced,
developed or rendered by Planar as of the Separation Date.

 

12. Disclosure of this Agreement. Employee shall keep both the fact and terms of
this Agreement secret and confidential, except that Employee may disclose this
Agreement as required by law and (1) to his immediate family, (2) to his
lawyers, tax accountants and other advisors in order to seek advice about its
provisions, properly account for and report its effects, (3) to obtain
enforcement of any of its provisions, provided anyone to whom Employee is
authorized to disclose this Agreement agrees to be bound by the terms of this
paragraph.

 

13. Disparagement. Employee will not make any malicious, disparaging or false
remarks about Employer, its officers, directors or employees. Employee further
agrees to refrain from making any negative statements regarding Employer to any
third parties or any statements which could be construed as having or causing a
diminishing effect on Employer’s reputation, goodwill or business.

 

14. Consent to Injunction. Employee agrees that his violation of paragraphs 10
and 11 shall constitute a breach of this Agreement that will cause irreparable
injury to Employer, and that monetary damages alone would not adequately
compensate Employer for the harm suffered. Employee agrees that Employer shall
be entitled to injunctive relief to enjoin any breach or threatened breach of
paragraphs 10 and 11 in addition to any other available remedies.

 

15. No Admission of Liability. Employee agrees that nothing in this Separation
Agreement and Release, its contents, and any payments made under it, will be
construed as an admission of liability on the part of Employer.

 

Page 3 – SEPARATION AGREEMENT AND RELEASE O4



--------------------------------------------------------------------------------

16. Dispute Resolution. The parties agree that any dispute (1) concerning the
interpretation, construction or breach of this Agreement, (2) arising from
Employee’s employment or service with Employer, (3) relating to any compensation
or benefits Employee may claim, or (4) relating in any way to any claim by
Employee for reinstatement or reemployment by Employer after execution of this
Agreement shall be submitted to a mediator agreed upon by the parties for
nonbinding confidential mediation under the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (AAA). Each party
shall bear their own costs of mediation. If the matter cannot be resolved with
the aid or the mediator, it shall be submitted to AAA for final and binding
confidential arbitration before a single arbitrator in Portland, Oregon,
applying Oregon law, without regard to conflict of law principles. The
prevailing party shall be entitled to recover its reasonable costs, attorney
fees and out-of pocket expenses relating to arbitration and any appeal. Both
parties agree that the procedures outlined in this paragraph are the exclusive
methods of dispute resolution; provided, however, that Employer shall be
entitled to seek injunctive relief in any court of competent jurisdiction to
prevent a breach or threatened breach of paragraphs 9, 10 and 11,
notwithstanding anything in this paragraph to the contrary.

 

17. Successors and Assigns. This Agreement shall be binding upon Employee’s
heirs, executors, administrators and other legal representatives and may be
assigned and enforced by Employer, its successors and assigns; provided however,
that in the event this Agreement is signed by Employer, that Employee’s
obligations hereunder shall relate solely to Planar Systems, Inc.’s business as
of Separation Date.

 

18. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement or its application is held invalid, the invalidity
shall not affect other obligations, provisions, or applications of this
Agreement which can be given effect without the invalid obligations, provisions,
or applications. If any provision of this Agreement or its application is held
invalid, it shall be modified as necessary to render it valid and enforceable.
If any provision of this Agreement or its application is held invalid and cannot
be modified to render it valid and enforceable, the invalidity shall not affect
other obligations, provisions, or applications of this Agreement which can be
given effect without the invalid provisions or applications.

 

19. Waiver. The failure of either party to demand strict performance of any
provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this Agreement or of the right to demand strict
performance in the future.

 

20. Section Headings. The section headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

 

21. Entire Agreement. Except as otherwise provided in this section, this
Agreement constitutes the entire agreement between the parties and supersedes
all prior or contemporaneous oral or written understandings, statements,
representations or promises with respect to its subject matter. Employee remains
bound by the terms of any and all prior Agreements with Employer pertaining to
confidential information, non-competition, non-solicitation, and assignment of
inventions. This Agreement was the subject of negotiation between the parties
and, therefore, the parties agree that the rule of construction requiring that
the agreement be construed against the drafter shall not apply to the
interpretation of this Agreement.

 

This Agreement is not effective until it is signed by all parties.

 

Page 4 – SEPARATION AGREEMENT AND RELEASE O4



--------------------------------------------------------------------------------

EMPLOYEE       PLANAR SYSTEMS, INC.    

/s/ Scott Hildebrandt

     

By:

 

/s/ Balaji Krishnamurthy

   

Scott Hildebrandt

     

Balaji Krishnamurthy, Chairman, President & CEO

Date:

 

May 10, 2005

     

Date:

 

May 10, 2005

 

Page 5 – SEPARATION AGREEMENT AND RELEASE O4